--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Exhibit 10
 
AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT
 
This Amendment Number Seven to Credit Agreement (“Amendment”) is entered into as
of May 14, 2010, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, INC., a
California corporation, formerly known as Wells Fargo Foothill, Inc., as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), on the one hand, and
TELTRONICS, INC., a Delaware corporation (“Borrower”), on the other hand, with
reference to the following facts:
 
A. Borrower, Agent, and Lenders have previously entered into that certain Credit
Agreement, dated as of May 31, 2007 (as amended and modified, from time to time,
the “Agreement”).
 
B. Borrower is in non-compliance with clause (v) of Section 2.4(c) (Mandatory
Prepayments) of the Agreement in that Borrower has failed to prepay, on or
before April 10, 2010, the outstanding principal amount of the Obligations in
accordance with clause (ii) of Section 2.4(d) (Application of Payments) of the
Agreement in an amount equal to 50% of the Excess Cash Flow of Borrower and its
Subsidiaries for the fiscal year ended December 31, 2009 (the “Existing Event of
Non-Compliance”).
 
C. Borrower has requested that Agent and Lenders waive the Existing Event of
Non-Compliance and make certain amendments to the Agreement as provided for and
on the conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
 
1.    DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
 
2.    AMENDMENTS.
 
(a) The principal amortization set forth in the table under Section 2.2 (Term
Loan) of the Agreement is hereby amended by deleting such table in its entirety
and replacing it with the following:
 
Date
Installment Amount
July 1, 2007 and the first day of each
month thereafter through and
including December 1, 2010
$97,366.67
January 1, 2011 and the first day of
each month thereafter
$116,317.00

 
(b) Schedule 5.3 (Financial Statements, Reports, Certificates) to the Agreement
is hereby amended by adding the following clause thereto:
 
promptly, but in any
event within 3 Business
Days after Borrower’s
receipt thereof,
     (l)  copies of all material notices, reports and
       documentation received from the New York
    City Board of Education.

 
 
BN 6138102v5
1

--------------------------------------------------------------------------------

 
 
(c) Clause (a) of Section 6.16 (Minimum EBITDA) of the Agreement is hereby
amended by deleting the April 30, 2010 financial covenant set forth therein in
its entirety and replacing it with the following for such month:
 
Required Amount
Applicable Period
$5,310,000
For the 12 month period ending 4/30/10

 
(d) Clause (b) of Section 6.16 (Minimum Fixed Charge Coverage Ratio) of the
Agreement is hereby amended by deleting the April 30, 2010 financial covenant
set forth therein in its entirety and replacing it with the following for such
month:
 
Applicable Ratio
Month Ending
1.65:1.00
For the 12 month period ending 4/30/10

 
3.   SMARTCALL ACQUISITION.  Borrower has informed Agent that Teltronics UK is
currently in negotiations to acquire all of the issued and outstanding shares of
SmartCall (the “Acquisition”).  Pursuant to the terms of the Credit Agreement,
the consummation of the Acquisition is not permitted without the prior written
consent of Agent.  Agent’s will not unreasonably withhold its consent so long as
(a) No Default or Event of Default have occurred and be continuing at the time
the Acquisition is consummated or would result immediately after giving effect
to the Acquisition, (b) Agent has reviewed and approved the final purchase
documents in connection with the Acquisition, (c) all the terms and conditions
of the Acquisition are satisfactory to Agent in its sole discretion, (d) all
documents or agreements necessary or, in the opinion of the Agent, desirable to
be delivered, executed, or recorded in connection with such consent (in form and
substance satisfactory to the Agent), have been so delivered, executed, or
recorded, and (e) any other requirements to be requested by Agent in connection
with such consent have been satisfied.
 
4.   WAIVER OF EXISTING EVENT OF NON-COMPLIANCE.  Upon the terms and subject to
the conditions set forth in this Amendment, Agent and Lenders hereby waive the
Existing Event of Non-Compliance as of the date first set forth in Recital B
above.  This waiver shall be effective only in this specific instance and for
the specific purpose for which it is given, and shall not entitle Borrower to
any other or further waiver in any similar or other circumstances.
 
5.   REPRESENTATIONS AND WARRANTIES.  Borrower hereby affirms to Agent and
Lenders that all of Borrower’s representations and warranties set forth in the
Agreement are true, complete and accurate in all respects as of the date hereof.
 
6.   NO DEFAULTS.  Other than the Existing Event of Non-Compliance, Borrower
hereby affirms to Agent and Lenders that no Event of Default has occurred and is
continuing as of the date hereof.
 
7.   CONDITIONS PRECEDENT.  The effectiveness of this Amendment is hereby
conditioned upon receipt by Agent of (i) a fully executed copy of this Amendment
from each party hereto, (ii) a fully executed copy of the Amended and Restated
Fee Letter, and (iii) a fully executed copy of the Reporting Side Letter
Agreement, each in form and substance satisfactory to Agent.
 
8.   REAFFIRMATION.  Borrower hereby acknowledges and reaffirms (i) all of its
obligations and duties under the Loan Documents, and (ii) that the Agent, for
the ratable benefit of the Lender Group, has and shall continue to have valid,
perfected Liens in the Collateral as provided in Section 5.2(d) of the Security
Agreement.
 
 
BN 6138102v5
2

--------------------------------------------------------------------------------

 
 
9.   COSTS AND EXPENSES.  Borrower shall pay to Agent and Lenders all of Agent’s
and Lenders’ out-of-pocket costs and expenses (including, without limitation,
the fees and expenses of its counsel, which counsel may include any local
counsel deemed necessary, search fees, filing and recording fees, documentation
fees, appraisal fees, travel expenses, and other fees) arising in connection
with the preparation, execution, and delivery of this Amendment and all related
documents.
 
10.   LIMITED EFFECT.  In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern.  In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
 
11.   GENERAL RELEASE.  IN CONSIDERATION OF AGENT AND LENDERS AGREEING TO ENTER
INTO THIS AMENDMENT AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, BORROWER
HEREBY RELEASES AND DISCHARGES AGENT AND LENDERS, THEIR AGENTS, REPRESENTATIVES,
OFFICERS, DIRECTORS, AND ASSIGNS, FROM ANY AND ALL CLAIMS, LIABILITIES, RIGHTS
AND OBLIGATIONS, OF ANY NATURE WHATSOEVER, WHETHER SOUNDING IN TORT OR CONTRACT,
ARISING PRIOR TO THE DATE HEREOF RELATING TO THE OBLIGATIONS, THE LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY. THIS RELEASE SHALL BE EFFECTIVE
NOTWITHSTANDING, AND BORROWER HEREBY WAIVES ANY AND ALL RIGHTS ARISING UNDER OR
WITH RESPECT TO, CALIFORNIA CIVIL CODE SECTION 1542 (OR ANY NEW YORK LAW
EQUIVALENT) WHICH PROVIDES:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
12.   COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto.  This Amendment is
a Loan Document and is subject to all the terms and conditions, and entitled to
all the protections, applicable to Loan Documents generally.
 
[remainder of page left blank intentionally; signatures to follow]


BN
6138102v5                                                                     
 
3 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 



 
TELTRONICS, INC.,
a Delaware corporation
 
 
 
By:
 /s/ Angela L. Marvin  
Name:
 Angela L. Marvin     
Title:
 CFO        
WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation,
as Agent, Lender and Required Lender
 
 
 
By:
/s/ Tiffany Ormon  
Name:
Tiffany Ormon  
Title:
Director



 
 
 
 
 
 
 
 
 
BN 6138102v5
 S-1
Amendment Number Seven

--------------------------------------------------------------------------------